Citation Nr: 0031746	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows verified active military 
service from July 1973 to July 1976 with two years prior 
active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in May 1996, a statement of the case was issued in 
May 1996, and a substantive appeal was received in July 1996.

The veteran's appeal also initially included the issues of 
entitlement to nonservice-connected disability pension and 
entitlement to service connection for left shoulder 
disability.  However, these benefits were subsequently 
granted by rating decisions in March 1997 and July 1999 
respectively.  Accordingly, they are not in appellate status. 

The Board notes that rating decision in March 2000 denied 
service connection for hepatitis, a head injury, and a 
psychiatric disorder.  A notice of disagreement was received 
on the issues of service connection for hepatitis and a 
psychiatric disorder, and a statement of the case was issued 
in May 2000.  However, the record does not reflect that a 
substantive appeal has been received as to those issues, and 
they are therefore not before the Board for appellate review 
at this time. 


FINDING OF FACT

Disability of the low back was not manifested during the 
veteran's military service or for many years thereafter, and 
disability of the low back is not otherwise shown to be 
related to the veteran's military service or to any injury 
during service. 
 

CONCLUSION OF LAW

Low back disability was not incurred in or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that the RO complied with the requirements of the statute.  
All relevant evidence identified by the veteran was obtained 
and considered.  In addition, the veteran was afforded a VA 
spine examination.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, the Board will 
proceed to consider the claim on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, _____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In his July 1996 substantive appeal and at the October 1997 
VA spine examination, the veteran stated that he injured his 
back in 1974 or 1975 as a result of a motor vehicle accident 
that occurred while he was serving in Germany.  However, 
service medical records do not document any such injury.  
Although not entirely legible, a 1971 clinical entry appears 
to reference an injury to the hip after being hit by a cab.  
However, there was no reference to any low back complaints or 
findings, nor do subsequent service medical records refer to 
low back problems.  On physical examinations in July 1972 and 
May 1973, the veteran denied recurrent back pain and his 
spine was clinically evaluated as normal.  Moreover, the 
veteran's spine was clinically evaluated as normal on 
separation examination in May 1976. 

VA medical records documenting hospital treatment in 1992, 
1995 and 1996 do include references to degenerative joint 
disease of the cervical spine, and a 1992 x-ray shows 
degenerative changes at the C5-6 level with spurring, but 
none of those reports document any low back disorder.  

The veteran was afforded a VA spine examination in October 
1997.  The examiner noted the veteran's history of a low back 
injury resulting from a jeep accident during service.  On 
examination, posture appeared normal although some difficulty 
was noted in lying down on the flat examining table and 
rising up again.  No tenderness on palpation of the back was 
reported.  Forward flexion of the lumbar spine was to 70 
degrees, extension was to 30 degrees, lateral flexion was to 
30 degrees on the right and 20 degrees on the left.  Rotation 
was to 30 degrees both right and left.  The reported 
diagnosis was low back pain.  

At this point, the Board observes that while October 1997 VA 
spine examination did reflect a diagnosis of low back pain, 
pain alone without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

At any rate, even if the Board assumes that there is a 
current low back disability as contemplated for VA 
compensation purposes, the preponderance of the evidence is 
against a finding that any such low back disorder is related 
to the veteran's military service.  Not only is there no 
documented injury to the low back during service, there is 
also no supporting evidence of any low back problem for many 
years after the veteran's discharge in 1976.  In other words, 
there is no persuasive evidence of a continuity of low back 
symptomatology since service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 ___ (2000) (to be codified at 38 U.S.C. 
§ 5107), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable determination.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


